Exhibit 10.2 Richard M. Cieri Paul M. Basta Stephen E. Hessler KIRKLAND & ELLIS LLP 601 Lexington Avenue New York, New York10022 Telephone:(212) 446-4800 Facsimile:(212) 446-4900 - and - Ray C. Schrock KIRKLAND & ELLIS LLP 300 North LaSalle Chicago, Illinois60654 Telephone:(312) 862-2000 Facsimile:(312) 862-2200 Counsel to the Debtors and Debtors in Possession (other than Charter Investment, Inc.) - and - Albert Togut Frank A. Oswald TOGUT, SEGAL & SEGAL LLP One Penn Plaza New York, New York10119 Telephone:(212) 594-5000 Facsimile:(212) 967-4258 Counsel to the Debtor and Debtor in Possession Charter Investment, Inc. UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK ) In re: ) Chapter 11 ) CHARTER COMMUNICATIONS, INC., et al., ) ) Case No. 09-11435 (JMP) ) Debtors. ) Jointly Administered ) DEBTORS’ JOINT PLAN OF REORGANIZATION PURSUANT TO CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE Dated:July 15, 2009 TABLE OF CONTENTS INTRODUCTION 1 ARTICLE I.DEFINITIONS AND INTERPRETATION 1 A. Defined Terms 1 B. Rules of Interpretation 17 C. Computation of Time 18 ARTICLE II.ADMINISTRATIVE AND PRIORITY CLAIMS 19 A. Administrative Expense Claims 19 B. Professional Compensation and Reimbursement Claims 19 C. Priority Tax Claims 19 ARTICLE III.CLASSIFICATION OF CLAIMS AND INTERESTS 20 A. CCI 20 B. CII 20 C. Holdco, Enstar Communications Corporation, and Charter Gateway, LLC 20 D. CCHC 21 E. CCH and Charter Communications Holdings Capital Corp. 21 F. CIH and CCH I Holdings Capital Corp. 21 G. CCH I and CCH I Capital Corp. 21 H. CCH II and CCH II Capital Corp. 22 I. CCOH and CCO Holdings Capital Corp. 22 J. CCO (and its direct and indirect subsidiaries) 23 ARTICLE IV.TREATMENT OF CLAIMS AND INTERESTS 24 A. CCI 24 B. CII 25 C. Holdco, Enstar Communications Corporation, and Charter Gateway, LLC 27 D. CCHC 28 E. CCH and Charter Communications Holdings Capital Corp. 30 F. CIH and CCH I Holdings Capital Corp. 31 G. CCH I and CCH I Capital Corp. 33 H. CCH II and CCH II Capital Corp. 35 I. CCOH and CCO Holdings Capital Corp. 38 J. CCO (and its direct and indirect subsidiaries) 39 ARTICLE V.IDENTIFICATION OF IMPAIRED CLASSES OF CLAIMS AND INTERESTS; ACCEPTANCE OR REJECTION OF THIS PLAN OF REORGANIZATION 42 A. Classes Entitled to Vote 42 B. Classes Not Entitled to Vote; Deemed to Accept 42 C. Classes Not Entitled to Vote; Deemed to Reject 43 D. Nonconsensual Confirmation 44 ARTICLE VI.PROVISIONS FOR IMPLEMENTATION OF THE PLAN 45 A. Sources of Consideration for Plan Distributions 45 B. Reorganized Company Equity Interests 46 C. CII Settlement Claim 47 D. Section 1145 Exemption 48 E. Corporate Existence 48 F. Vesting of Assets in the Reorganized Debtors 48 G. Discharge of Debtors 48 H. Restructuring Transactions 49 I. Corporate Action 49 i J. Post-Effective Date Governance 49 K. Limited Liability Company Agreement 49 L. Effectuating Documents; Further Transactions 49 M. Exemption from Certain Transfer Taxes and Recording Fees 49 N. Board Representation 50 O. Senior Management 50 P. Management Incentive Plan and VCP 50 Q. Employee and Retiree Benefits 51 R. Creation of Professional Fee Escrow Account 51 S. Preservation of Rights of Action 51 ARTICLE VII.TREATMENT OF EXECUTORY CONTRACTS 52 A. Assumption and Rejection of Executory Contracts 52 B. Indemnification Obligations 52 C. Cure of Defaults for Assumed Executory Contracts 53 D. Claims Based on Rejection or Repudiation of Executory Contracts 54 E. Reservation of Rights 54 F. Nonoccurrence of Effective Date 54 ARTICLE VIII.PROCEDURES FOR RESOLVING CLAIMS AND DISPUTES 55 A. Allowance of Claims and Interests 55 B. Claims and Interests Administration Responsibilities 55 C. Estimation of Claims and Interests 55 D. Adjustment to Claims and Interests Without Objection 55 E. Disallowance of Claims or Interests 55 F. Offer of Judgment 55 G. Amendments to Claims 56 ARTICLE IX.PROVISIONS GOVERNING DISTRIBUTIONS 57 A. Distributions on Account of Claims and Interests Allowed As of the Effective Date 57 B. Distributions on Account of Claims and Interests Allowed After the Effective Date 57 C. Delivery of Distributions 57 D. Claims Paid or Payable by Third Parties 59 E. Allocation Between Principal and Accrued Interest 59 ARTICLE X.EFFECT OF PLAN CONFIRMATION 60 A. Discharge of Claims and Termination of Interests 60 B. Compromise and Settlement of Claims and Controversies 60 C. CCO Credit Facility 60 D. Releases by the Debtors 60 E. Third Party Releases 61 F. Injunction 61 G. Exculpation 61 H. Protection Against Discriminatory Treatment 62 I. Setoffs and Recoupment 62 J. Release of Liens 62 K. Document Retention 62 L. Reimbursement or Contribution 62 ARTICLE XI.ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE EXPENSE CLAIMS 63 A. Professional Claims 63 B. Other Administrative Expense Claims 64 ARTICLE XII.CONDITIONS PRECEDENT TO EFFECTIVE DATE 65 A. Conditions Precedent to Effective Date 65 ii B. Waiver of Conditions Precedent 65 C. Effect of Non-Occurrence of Conditions to the Effective Date 65 ARTICLE XIII.MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN 67 A. Modification or Amendments 67 B. Effect of Confirmation on Modifications 67 C. Revocation or Withdrawal of Plan 67 ARTICLE XIV.RETENTION OF JURISDICTION 68 ARTICLE XV.MISCELLANEOUS PROVISIONS 70 A. Immediate Binding Effect 70 B. Additional Documents 70 C. Payment of Statutory Fees 70 D. Reservation of Rights 70 E. Successors and Assigns 70 F. Service of Documents 70 G. Term of Injunctions or Stays 71 H. Entire Agreement 72 I. Governing Law 72 J. Exhibits 72 K. Nonseverability of Plan Provisions upon Confirmation 72 L. Closing of Chapter 11 Cases 72 M. Waiver or Estoppel 72 N. Conflicts 72 iii INTRODUCTION Charter Communications, Inc. and the other debtors in the above-captioned chapter 11 cases (collectively, the “Debtors”)1 propose the following joint plan of reorganization (the “Plan”) for the resolution of outstanding creditor claims against, and equity interests in, the Debtors pursuant to title 11 of the United States Code, 11 U.S.C. §§ 101–1532.Capitalized terms used in the Plan and not otherwise defined have the meanings ascribed to such terms in ARTICLE I.A of the Plan. Reference is made to the Disclosure Statement, Filed contemporaneously with the Plan, for a discussion of the Debtors’ history, businesses, assets, results of operations, and projections of future operations, as well as a summary and description of the Plan and certain related matters.The Debtors are the proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code. ARTICLE I. DEFINITIONS AND INTERPRETATION A.Defined Terms.As used in the Plan, the capitalized terms below have the following meanings, except as expressly provided or unless the context otherwise requires.Any term used but not defined in the Plan, but that is used in the Bankruptcy Code or the Bankruptcy Rules, has the meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules. 1.“Accrued Professional Compensation” means, at any given moment, all accrued fees and expenses (including success fees) for services rendered by all Professionals through and including the Effective Date, to the extent such fees and expenses have not been paid and regardless of whether a fee application has been Filed for such fees and expenses.To the extent there is a Final Order denying some or all of a Professional’s fees or expenses, such denied amounts shall no longer be considered Accrued Professional Compensation. 2.“Administrative Expense Claim” means a Claim for costs and expenses of administration of the Estates under sections 503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code, including:(a) the actual and necessary costs and expenses incurred after the Petition Date of preserving the Estates and operating the businesses of the Debtors; (b) Allowed Claims of retained Professionals in the Chapter 11 Cases; and (c) all fees and charges assessed against the Estates under chapter 123 of title 28 of the United States Code, 28 U.S.C. §§ 1911-1930. 3.“Affiliate” is as defined in section 101(2) of the Bankruptcy Code. 4.“Allen Entities” means (a) Mr. Allen, (b) any Entity controlled by Mr.
